Citation Nr: 0839284	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  97-04 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from December 1962 to December 
1964 and from August 1965 to August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1996 RO rating decision that denied 
service connection for PTSD.  

By way of history, the Board notes that an April 1992 rating 
decision denied service connection for PTSD.  In May 1995, 
the veteran attempted to reopen his claim for service 
connection for PTSD.  An April 1996 rating decision again 
denied service connection for PTSD.  The veteran appealed to 
the Board and in August 1998 the Board remanded this matter 
to the RO for additional development.  In a September 2002 
decision, the Board reopened the claim for service connection 
for PTSD, but then denied that claim on its merits.  The 
veteran filed a timely appeal of the Board's decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  By 
December 2004 memorandum decision, the Court set aside the 
Board's September 2002 decision and remanded the veteran's 
claim to the Board.  

In its December 2004 decision, the Court specifically found 
that an October 1998 VA examination board report was 
deficient because it: (1) did not fully comply with the 
Board's August 1998 remand order and did not "frame [its] 
diagnosis under the DSM-IV criteria"; (2) was conclusory in 
nature and failed to provide the rationale for its 
determination that the veteran did not fulfill the diagnostic 
criteria for PTSD under the DSM-IV criteria; and (3) failed 
to set forth the DSM-IV criteria or state with specificity 
how the veteran's symptomatology met or failed to meet the 
DSM-IV criteria for PTSD.  Accordingly, the Board again 
remanded the case in June 2005 to obtain another VA 
compensation examination that addressed the deficiencies 
noted by the Court.  

In May 2006, the Board issued another decision in this case 
that denied the veteran's claim for service connection for 
PTSD.  He again appealed the Board's decision to the Court 
which, in March 2008, issued a Memorandum Decision which set 
aside the Board's May 2006 decision and again remanded the 
case to the Board.  

The appellant is hereby notified that, if an examination is 
scheduled, it is the appellant's responsibility to report for 
the examination and to cooperate in the development of the 
case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court's March 2008 Memorandum Decision found that the 
August 2005 VA medical opinion that was obtained pursuant to 
the Board's June 2005 remand also did not substantially 
comply with the Board's remand directives, citing Stegall v. 
West, 11 Vet. App. 268 (1998).  The Court noted first, 
regarding the examiners' requirement to evaluate the 
symptomatology set forth in the private psychiatric reports 
dated in January 1990 and February 1995 by Jaime Acevedo 
Maldonado, MD, diagnosing the veteran with PTSD, the 
examiners stated:  "[Dr. Maldonado's] diagnose[e]s and 
evaluations include only the veteran's subjective statements, 
claims, arguments and opinions.  No specific stressors were 
considered and no specific criteria to sustain diagnosis 
[sic] of PTSD are found in the reports."  The Court 
indicated that, in their outright rejection of Dr. 
Maldonado's opinions, the VA examiners failed to address any 
symptoms contained in the reports, instead, summarily 
concluding that "no criteria" existed to support a 
diagnosis.  

The Court also noted that the examiners did not "set forth" 
the DSM-IV criteria for PTSD.  They did, however, conclude 
that "[t]he above named symptoms fulfill only criteri[on] B, 
out of the other required elements and criteria in order to 
fulfill diagnosis of PTSD according the to [sic] DSM-IV.  He 
also fulfills criteri[on] A(1), but not criteria C, D, E and 
F."  The Court indicated that it was not clear to which 
"above named symptoms" the examiners were referring.  The 
only symptoms mentioned by the examiners were the veteran's 
ability to recollect Vietnam experiences and his reported 
nightmares about them.  The Court observed, however, that 
many other symptoms were present, not only in Dr. Maldonado's 
reports ("difficulty sleeping" for the past year, 
irritability, violence, "a feeling of vengeance," 
rejection, guilt, regret, depression, hostility, 
aggressiveness, anxiety, deteriorated familial relationships, 
nightmares, pressure, rejection, loneliness, weariness, 
sadness, obsession, little tolerance for frustration," in 
addition to "'I can't bear to be next to people who argue or 
talk loud, or in large groups,' guilt, rage, flashbacks, 
avoidance, alcoholism."  The Court found that, because the 
examiners applied only the veteran's memories of Vietnam and 
nightmares to the DSM-IV criteria, the examination failed to 
comply with the 2005 Board remand.  

The Court held that, because the same VA examiners had now 
provided two reports that the Court deemed inadequate and 
because the examination the Board required to be amended in 
its remand was now a decade old, a contemporaneous 
psychiatric examination should be scheduled that complies 
with the remainder of the Board remand and that otherwise 
complies with the law.  

Accordingly, the case is REMANDED once again for the 
following actions:

1.  Schedule the veteran for a current 
examination by a board of psychiatrists 
for clarification of the diagnosis of any 
current psychiatric disability.  In 
conjunction with their examination, the 
examiners must review the claims file, 
including this remand, as well as January 
1990 and February 1995 evaluations by Dr. 
Maldonado, and the reports of the August 
1995 and August 2005 VA psychiatric 
examinations.  All indicated tests and 
studies should be accomplished.  The 
examiners' conclusions, and the reasons 
or bases therefor, are to be set forth in 
the examination report.  

The examiners should render an opinion as 
to whether the veteran has PTSD.  If PTSD 
is diagnosed, the examiners should also 
indicate whether the psychiatric 
symptomatology is related to the claimed 
stressful events during service.  It is 
imperative that the examiners 
specifically indicate any claimed 
stressful events as reported by the 
veteran.  

The examiners' report must (1) set forth 
the DSM-IV criteria for PTSD, and (2) 
state with specificity how the veteran's 
current and/or previous symptomatology, 
as reported by him and as noted in the 
record, specifically including the 
private psychiatric evaluation reports by 
Dr. Maldonado dated in 1990 and 1995, 
meets or fails to meet the DSM-IV 
criteria for PTSD.  

All opinions and conclusions should be 
supported by adequate rationale.  

2.  After ensuring that the examiners' 
report fully complies with the remand 
directions, again consider the veteran's 
claim for service connection for PTSD.  
If the claim is denied, the veteran and 
his representative should be issued a 
supplemental statement of the case 
(SSOC), and should be given an 
opportunity to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




